DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendment
Applicant’s amendment(s) filed 17 November 2021 with respect to the specification have been fully considered and are deemed to overcome the previous objection(s).
Applicant’s amendments filed 17 November 2021 with respect to the claims have been fully considered. Any claim objections, 35 U.S.C 112(a) rejections, and 35 U.S.C. 112(b) rejections not repeated herein are considered to be overcome by the amendments.
Response to Arguments
Applicant's arguments filed 17 November 2021 stating “The Office interprets the ‘angular orientation device’ recited in Claims 7 and 11 under 35 U.S.C. §112(f). Not conceding the propriety of the claim interpretation, Applicant has amended the claims to avoid interpretation under 35 U.S.C. § 112(f)” have been fully considered. The Office respectfully notes that the claim amendments relating to “angular 
Applicant's arguments filed 17 November 2021 stating “The Office interprets the ‘vane orientation device’ recited in Claims 10 and 14 under 35 U.S.C. §112(f). Not conceding the propriety of the claim interpretation, Applicant has amended the claims to avoid interpretation under 35 U.S.C. § 112(f)” have been fully considered. The Office respectfully notes that the claim amendments relating to “vane orientation device” does not result in avoidance of invocation of 35 U.S.C. 112(f).
Applicant’s remarks filed 17 November 2021 stating “Claims 1, 11, and 20 are amended to specify that the first optimal wall position and first optimal rotational speed are calculated based on an energy usage, rotational speeds, and wall positions table, such as that described at paragraph [0197] of the specification” have been fully considered. The Office acknowledges support for the limitations reciting “a controller connected to said motor and to said motion device, said controller configured to receive an air flow signal to command the blower assembly to operate at the selected one of a plurality of air flow rates, said controller calculating, based on an energy usage, rotational speeds, and wall positions table stored in a memory of said controller, a combination of a first optimum wall position and a first optimum rotational speed to provide a first minimum energy usage rate at the selected one of a plurality of air flow rates” (claim 1; similarly in claim 20) as present in at least pars. [00194] to [00197]. In regards to claim 11, the Office respectfully notes that the amendments result in 35 U.S.C. 112(a) and 112(b) issues, as described below.

Claim Objections
Claims 1-7, 9-15, and 17-20 are objected to because of the following informalities:   
In claim 1, line 11, --for rotating the blower wheel-- should be added after “motor” (to distinguish the instant “motor” from the antecedent “servo motor”).
In claim 1, line 13, --for rotating the blower wheel-- should be added after “motor” (to distinguish the instant “motor” from the antecedent “servo motor”).
In claim 1, line 16, “calculating” should be changed to --selecting-- (since a look-up table, 
In claim 1, line 16, “an energy usage” should be changed to --the energy usage rates-- (note: the control scheme is based on energy usage rate, as indicated by the antecedent recitation “an energy usage rate” and the subsequent recitation “a first minimum energy usage rate”; a plurality of “energy usage rate” is established by the antecedent limitations “each combination of the selected one of a plurality of selectable rotational speeds and the selected one of a plurality of distinct wall positions defining an energy usage rate”).
In claim 1, last line, --for rotating the blower wheel-- should be added after “motor” (to distinguish the instant “motor” from the antecedent “servo motor”).
In claim 2, line 1, --for rotating the blower-- should be added after “motor” (to distinguish the instant “motor” from the antecedent “servo motor” in claim 1).
In claim 7, line 7, “calculating” should be changed to --selecting-- (since a look-up table, not a formula/equation, is used to determine “a combination…”).
In claim 7, line 7, --rates-- should be added after “usage” (in response to a corresponding above change to claim 1)(note: this change is intended merely for consistency purposes and not considered as resolving any 35 U.S.C. 112(a) and/or 112(b) issues with associated recitations).
	In claim 7, line 10, “that” should be deleted.
In claim 7, last line, --for rotating the blower wheel-- should be added after “motor” (to distinguish the instant “motor” from the antecedent “servo motor” in claim 1).
In claim 10, line 8, “calculating” should be changed to --selecting-- (since a look-up table, not a formula/equation, is used to determine “a combination…”).
In claim 10, line 8, --rates-- should be added after “usage” (in response to a corresponding above change to claim 1)(note: this change is intended merely for consistency purposes and not considered as resolving any 35 U.S.C. 112(a) and/or 112(b) issues with associated recitations).
In claim 10, last line, --for rotating the blower wheel-- should be added after “motor” (to distinguish the instant “motor” from the antecedent “servo motor” in claim 1).
claim 11, line 12, --for rotating the fluid moving member-- should be added after “motor” (to distinguish it from the antecedent “servo motor”).
In claim 11, 12th line from bottom, --for rotating the fluid moving member-- should be added after “motor” (to distinguish it from the antecedent “servo motor”).
In claim 11, 10th line from bottom, --for advancing flow-- should be added after “device” (to clarify which of the plural antecedent instances of “device” it is referring to).
In claim 11, 9th line from bottom, “calculating” should be changed to --selecting-- (since a look-up table, not a formula/equation, is used to determine “a combination…”).
In claim 11, 9th line from bottom, “an energy usage” should be changed to --the energy usage rates-- (note: the control scheme is based on energy usage rate, as indicated by the antecedent recitation “an energy usage rate” and the subsequent recitation “a first minimum energy usage rate”; a plurality of “energy usage rate” is established by the antecedent limitations “each combination of the selected one of a plurality of selectable rotational speeds and the selected one of a plurality of distinct wall positions defining an energy usage rate”).
In claim 11, 4th line from bottom, --for rotating the fluid moving member-- should be added after “motor” (to distinguish it from the antecedent “servo motor”).
In claim 14, 11th line from bottom, “calculating” should be changed to --selecting-- (since a look-up table, not a formula/equation, is used to determine “a combination…”).
In claim 14, 11th line from bottom, --rates-- should be added after “usage” (in response to a corresponding above change to claim 1)(note: this change is intended merely for consistency purposes and not considered as resolving any 35 U.S.C. 112(a) and/or 112(b) issues with associated recitations).
In claim 14, 2nd line from bottom, --for rotating the fluid moving member-- should be added after “motor” (to distinguish it from the antecedent “servo motor” in claim 11).
In claim 18, line 1, --for rotating the fluid moving member-- should be added after “motor” (to distinguish the instant “motor” from the antecedent “servo motor” in claim 11).
In claim 20, line 15, --for rotating the fluid moving member-- should be added after 
In claim 20, line 16, --for rotating the fluid moving member-- should be added after “motor” (to distinguish it from the antecedent “servo motor”).
In claim 20, line 17, --for rotating the fluid moving member-- should be added after “motor” (to distinguish it from the antecedent “servo motor”).
In claim 20, lines 16-17, “defining an energy usage rate for the motor for each combination of rotational speeds and wall positions defining an energy usage rate for the motor” should be revised for grammar.
In claim 20, 7th line from bottom, “calculate” should be changed to --select-- (since a look-up table, not a formula/equation, is used to determine “a combination…”).
In claim 20, 7th line from bottom, “an energy usage” should be changed to --the energy usage rates-- (note: the control scheme is based on energy usage rate, as indicated by the antecedent recitation “an energy usage rate” and the subsequent recitation “a minimum energy usage rate”; a plurality of “energy usage rate” is established by the antecedent limitations “defining an energy usage rate for the motor for each combination of rotational speeds and wall positions”).
In claim 20, 2nd line from bottom, --for rotating the fluid moving member-- should be added after “motor” (to distinguish it from the antecedent “servo motor”).
Claims 3-6, 9, 12, 13, 15, 17, and 19 are objected to due to dependency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic claim 1), “an angular orientation device” (claims 7 and 11), “a vane orientation device” (claims 10 and 14).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation “an airflow device”: a blower (see par. [0097]).
A review of the specification is inconclusive as to the corresponding structure for the 35 U.S.C. 112(f) “an angular orientation device” as described in the corresponding 35 U.S.C. 112(b) rejection stated below. 
A review of the specification is inconclusive as to the corresponding structure for the 35 U.S.C. 112(f) “a vane orientation device” as described in the corresponding 35 U.S.C. 112(b) rejection stated below. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 7, 10-15, and 17-19 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 7, the limitation recited as “an angular orientation device” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The limitation “angular orientation device” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (note: see par. [0205] stating “an angular orientation device 922 A in the form of a motor, or as shown, includes a servo 923 A” and Figure 17 showing reference character 922A as including non-motor elements such as actuator wire 931A, mechanical linkage 927A, battery 929A, which provides conflicting implementations of “angular orientation device” and, thus, is unclear as to the corresponding structure. Due to an identical instance, this rejection also applies to claim 11. Due to dependency, this rejection also applies to claims 12-15 and 17-19.

In claim 7, the limitation(s) recited as “calculating based on the energy usage, rotational speeds, and wall positions table stored in the memory of said controller, a combination of a second optimum wall position, an optimum blade angular position, and a second optimum rotational speed” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. Reference is made to the following sections of MPEP 2161.01(I):
“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not how the inventor intended the function to be performed”;
“When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”
The originally disclosure does not indicate how “optimum blade angular position” is calculated / determined from a table of “energy usage”, “rotational speeds”, and “wall positions”.
Claim 10 is rejected on a similar basis since the originally filed disclosure does not 
Claim 11 is rejected on a similar basis since the originally filed disclosure does not indicate how “first optimum blade angular position” is calculated / determined from a table of “energy usage”, “rotational speeds”, and “wall positions”. Due to dependency, this rejection also applies to claims 12-15 and 17-19.
Claim 14 is rejected on a similar basis since the originally filed disclosure does not indicate how “optimum dampener vane position” and/or “second optimum blade angular position” is calculated / determined from a table of “energy usage”, “rotational speeds”, and “wall positions”. Due to dependency, this rejection also applies to claim 15.

In claim 10, the limitation recited as “a vane orientation device” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The limitation “vane orientation device” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (note: see par. [0225] stating “The vane orientation device 922 B may, as shown, include electric motor or a servo 923 B which may be configured to so selectively orient the vanes 938. The servo motor 923 B may include an arm 931 B which is connected to a linkage 927 B” which leaves possible implementations of “vane orientation device” as unclear (i.e., due to arm 931 B and/or linkage 927 B being optionally included) as to the corresponding structure. Due to an identical instance, this rejection also applies to claim 14. Due to dependency, this rejection also applies to claim 15.

Claims 9 and 17 are rejected under 35 U.S.C. 112(a) for failing the written description requirement (i.e., new matter situation).

claim 9, the limitations recited as “said motion device further comprises a shape memory alloy wire” in light of the antecedent limitation “said motion device comprises a servo motor” (claim 1) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure (see pars. [00112] and [00117]) indicates that motion device corresponds with only one of “servo motor” or “shape memory alloy wire”, not inclusive of both simultaneously.

In claim 17, the limitation(s) recited as “said motion device further comprises a shape memory alloy wire” in light of the antecedent limitation “said motion device comprises a servo motor” (claim 11) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure indicates (see pars. [00112] and [00117]) that motion device corresponds with only one of “servo motor” or “shape memory alloy wire”, not inclusive of both simultaneously.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 9-15, and 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 7, the limitation recited as “an angular orientation device” renders the claim indefinite since the corresponding structure of this 35 U.S.C. 112(f) limitation is unclear (see corresponding 112(a) rejection above). Due to an identical instance, this rejection also applies to claim 11. Due to dependency, this rejection also applies to claims 12-15 and 17-19.

In claim 7, the limitation(s) recited as “calculating based on the energy usage, rotational speeds, and wall positions table stored in the memory of said controller, a combination of a second optimum wall position, an optimum blade angular position…” renders the claim indefinite since it is unclear how a table of “energy usage”, “rotational speeds”, and “wall positions” can establish a basis for determining “optimum blade angular position”.

In claim 7, the limitation recited as “sending the wall position signal to said motion device to move said wall to said second optimum wall position and sending the rotational speed signal to said motor to rotate the blower wheel at said second optimum rotational speed” renders the claim indefinite since “wall position signal” and “rotational speed signal” are antecedently associated with “first optimum wall position” (claim 1) and “first optimum rotational speed” (claim 1), respectively, which are associated with “first minimum energy usage rate”, “first minimum energy usage rate” being different from “second minimal energy usage rate”. In order to overcome this rejection, the Office recommends changing “wall position signal” to --second wall position signal-- and “rotational speed signal” to --second rotational speed signal--. Due to a similar issue, this rejection also applies to claim 10.

In claim 10, the limitation recited as “a vane orientation device” renders the claim indefinite since the corresponding structure of this 35 U.S.C. 112(f) limitation is unclear (see corresponding 112(a) rejection above). Due to an identical instance, this rejection also applies to claim 14. Due to dependency, this rejection also applies to claim 15.

In claim 10, the limitation(s) recited as “calculating based on the energy usage, rotational speeds, and wall positions table stored in the memory of said controller, a combination of a second optimum wall position, an optimum dampener vane position…” renders the claim 

In claim 11, the limitation(s) recited as “calculating based on the energy usage, rotational speeds, and wall positions table stored in the memory of said controller, a combination of a first optimum wall position, a first optimum rotational speed and a first optimum blade angular position” renders the claim indefinite since it is unclear how a table of “energy usage”, “rotational speeds”, and “wall positions” can establish a basis for determining “[first] optimum blade angular position”. Due to dependency, this rejection also applies to claims 12-15 and 17-19.

In claim 14, the limitation(s) recited as “calculating based on the energy usage, rotational speeds, and wall positions table stored in the memory of said controller, a combination of a second optimum wall position, an optimum dampener vane position, a second optimum rotational speed, and a second optimum blade angular position” renders the claim indefinite since it is unclear how a table of “energy usage”, “rotational speeds”, and “wall positions” can establish a basis for determining “optimum dampener vane position” and/or “[second] optimum blade angular position”. Due to dependency, this rejection also applies to claim 15.

In claim 14, the limitation recited as “sending the wall position signal to said motion device to move said wall to said second optimum wall position… and sending the rotational speed signal to said motor to rotate the fluid moving member at said second optimum rotational speed” renders the claim indefinite since “wall position signal” and “rotational speed signal” are antecedently associated with “first optimum wall position” (claim 11) and “first optimum rotational speed” (claim 1), respectively, which are associated with “first minimum energy usage rate”, and the “first minimum energy usage rate” being different from the “second minimal energy usage rate”. In order to overcome this rejection, the Office recommends changing “wall position signal” to --second wall position signal-- and “rotational speed signal” to --second rotational speed   

Allowable Subject Matter
Claims 1-6 and 20 would be allowable if rewritten to overcome the objections set forth in this Office action.
The prior art neither anticipates nor renders obvious the combination of limitations that includes “a controller connected to said motor and to said motion device, said controller configured to receive an air flow signal  to command the blower assembly to operate at the selected one of a plurality of air flow rates, said controller calculating, based on an energy usage, rotational speeds, and wall positions table stored in a memory of said controller, a combination of a first optimum wall position and a first optimum rotational speed to provide a first minimum energy usage rate at the selected one of a plurality of air flow rates, said controller sending a wall position signal to said motion device to move said wall to the first optimum wall position and for sending a rotational speed signal to said motor to rotate the blower wheel at the first optimum rotational speed” (claim 1), “utilizing the controller to calculate, based on an energy usage, rotational speeds, and wall positions table stored in a memory of the controller, a combination of an optimum wall position and an optimum rotational speed to provide a minimum energy usage rate at the selected one of a plurality of fluid flow rates; sending a wall position signal to said motion device to move said wall; and sending a rotational speed signal to said motor to rotate the fluid moving member at the optimum rotational speed” (claim 20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745